196 F.2d 223
Byron A. COLLINS, Appellant,v.Will D. HENARD, Jr., Ex'r of the Estate of Will D. Henard, Appellee.
No. 11457.
United States Court of Appeals Sixth Circuit.
April 16, 1952.

Wilbur W. Piper, Knoxville, Tenn., Fowler, Long & Lowler, Knoxville, Tenn., of counsel, for appellant.
Hodges & Doughty, Knoxville, Tenn., for appellee.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel.


2
And it appearing that the questions presented are in the main questions of fact and that no exception was taken to the portion of the charge of the court which is objected to;


3
And no reversible error appearing in the record:


4
It is ordered that the judgment be, and it hereby is, affirmed.